Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 1 of 52 PageID 1091




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

 BRANDY BAIN JENNINGS,

           Petitioner,

 v.                                          Case No.: 2:13-cv-751-FtM-38MRM

 SECRETARY, DEPARTMENT
 OF CORRECTIONS and
 ATTORNEY GENERAL, STATE
 OF FLORIDA,

             Respondents.
                                      /

                            OPINION AND ORDER1

       Before the Court is Petitioner Brandy Bain Jennings’ Amended Petition

 for Writ of Habeas Corpus Under 28 U.S.C. § 2254. (Doc. 61). Jennings,

 through counsel, challenges his 1996 convictions for three counts of murder

 and one count of robbery, for which he was sentenced to death by the Twentieth

 Judicial Circuit Court, in and for Collier County, sitting in Pinellas County,

 Florida.2 He raises the following grounds for relief: (1) Jennings was denied

 effective assistance of counsel at the penalty phase in violation of the Sixth,


 1
   Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By
 using hyperlinks, the Court does not endorse, recommend, approve, or guarantee
 any third parties or the services or products they provide, nor does it have any
 agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
 2
   Jennings’ trial was conducted in Pinellas County pursuant to an order granting a
 change of venue.
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 2 of 52 PageID 1092




 Eighth, and Fourteenth Amendments; (2) Jennings’ convictions and sentences

 are materially unreliable because trial counsel was ineffective for failing to

 adequately impeach the prejudicial testimony of Angela Cheney; (3) the

 postconviction court erred in summarily denying several claims in violation of

 the Fifth, Sixth, Eighth, and Fourteenth Amendments; (4) the trial court

 should have suppressed Jennings’ statements to law enforcement authorities

 and all evidence derived from it, as the statements were obtained in violation

 of his right to counsel; and (5) Jennings’ death sentence violates the Sixth and

 Eighth Amendments and due process because a jury did not make the findings

 of fact necessary to render him eligible for a death sentence. (Id.).

       Respondents filed an amended response (Doc. 66), and Jennings filed a

 reply (Doc. 67).

                      I. Timeliness and Evidentiary Hearing

       Respondent concedes the Petition is timely filed. (Doc. 66 at 39-40). The

 Court agrees.

       Jennings asks for an evidentiary hearing on each of his claims. (Doc. 61

 at 27). In support, he claims, “The state court evidentiary development was

 limited in fundamental ways and inadequate.” (Id. at 38). Respondent argues

 Jennings does not carry his burden of establishing his entitlement to an

 evidentiary hearing. (Doc. 66 at 46-47).




                                         2
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 3 of 52 PageID 1093




       A federal court “must limit its review under § 2254(d) to the state court’s

 record.” Brannon v. Sec'y, Fla. Dep't of Corr., No. 19-13757, 2020 WL 2188675,

 at *5 (11th Cir. May 6, 2020) (finding district court erred in granting

 evidentiary hearing and considering evidence not before the state court).

 “An evidentiary hearing is    unnecessary     unless    it   would    “enable   [a

 postconviction petitioner] to prove the petition’s factual allegations, which, if

 true, would entitle [him] to federal habeas relief.” Samuels v. Sec'y, Dep't of

 Corr., No. 19-13445, 2020 WL 2097260, at *1 (11th Cir. May 1, 2020) (quoting

 Crowe v. Hall, 490 F.3d 840, 847 (11th Cir. 2007)). “[T]he burden is on the

 petitioner to establish the need for an evidentiary hearing.” Jones v. Sec’y, Fla.

 Dep’t of Corr., 834 F.3d 1299, 1318 (11th Cir. 2016) (citations omitted), cert.

 denied, __ U.S. __, 137 S. Ct. 2245 (2017). Conclusory allegations will not

 suffice. Instead, a petitioner must proffer specific facts and evidence, which, if

 true, would prove an entitlement to relief. Id. at 1319.

       Jennings has set forth no specific facts or evidence which warrant an

 evidentiary hearing. As discussed infra, Jennings does not establish that the

 state court erred in summarily denying certain claims. The Court finds an

 evidentiary hearing is not warranted because the material facts are developed

 in the record. Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (if the record

 refutes the factual allegations in the petition or otherwise precludes habeas

 relief, a district court need not hold an evidentiary hearing); see also Jones, 834




                                         3
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 4 of 52 PageID 1094




 F.3d at 1318-19.      Jennings has not demonstrated he is entitled to an

 evidentiary hearing, 28 U.S.C. § 2254(e)(2), and therefore his request for an

 evidentiary hearing is denied.

                 II. Factual and Procedural Background

       A. Trial and Sentence

       On December 20, 1995, a grand jury returned indictments charging

 Jennings and Charles Jason Graves with three counts of premeditated murder

 and one count of robbery. (Direct Appeal Record (DA) at 20-21). Tom Osteen

 and Adam Sapenoff from the Office of the Public Defender represented

 Jennings.   Graves was represented by private counsel.      Jennings filed a

 pretrial motion to suppress statements made to law enforcement (DA at 152)

 and motion for change of venue (DA at 108).      The circuit court denied the

 motion to suppress (DA at 170) but granted a change of venue (DA at 140).

       Jennings’ trial started on October 28, 1996 in Pinellas County, Florida.

 On October 31, 1996, the jury found Jennings guilty of murdering Dorothy

 Siddle, Vicki Smith, and Jason Wiggins during the robbery of a Cracker Barrel

 restaurant in Naples, Florida.   (Trial Transcript (TT) at 835). The penalty

 phase proceeding was held the next day.        The jury, by a vote of 10-2,

 recommended the death penalty for each murder count.          (Penalty Phase

 Transcript at 163).    The trial court, following the jury’s recommendation,

 sentenced Jennings to death (DA at 790).        The Florida Supreme Court




                                       4
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 5 of 52 PageID 1095




 accurately summarized the underlying facts presented at trial in Jennings’

 direct appeal:

       Dorothy Siddle, Vicki Smith, and Jason Wiggins, all of whom
       worked at the Cracker Barrel Restaurant in Naples, were killed
       during an early morning robbery of the restaurant on November
       15, 1995. Upon arriving on the scene, police found the bodies of all
       three victims lying in pools of blood on the freezer floor with their
       throats slashed. Victim Siddle's hands were bound behind her back
       with electrical tape; Smith and Wiggins both had electrical tape
       around their respective left wrists, but the tape appeared to have
       come loose from their right wrists.

       Police also found bloody shoe prints leading from the freezer,
       through the kitchen, and into the office, blood spots in and around
       the kitchen sink, and an opened office safe surrounded by plastic
       containers and cash. Outside, leading away from the back of the
       restaurant, police found scattered bills and coins, shoe tracks, a
       Buck knife, a Buck knife case, a pair of blood-stained gloves, and a
       Daisy air pistol.

       Jennings (age twenty-six) and Jason Graves (age eighteen), both
       of whom had previously worked at the Cracker Barrel and knew
       the victims, were apprehended and jailed approximately three
       weeks later in Las Vegas, Nevada, where Jennings ultimately
       made lengthy statements to Florida law enforcement personnel. In
       a taped interview, Jennings blamed the murders on Graves, but
       admitted his (Jennings') involvement in planning and, after
       several aborted attempts, actually perpetrating the robbery with
       Graves. Jennings acknowledged wearing gloves during the robbery
       and using his Buck knife in taping the victims' hands, but claimed
       that, after doing so, he must have set the Buck knife down
       somewhere and did not remember seeing it again. Jennings
       further stated that he saw the dead bodies in the freezer and that
       his foot slipped in some blood, but that he did not remember
       falling, getting blood on his clothes or hands, or washing his hands
       in the kitchen sink. Jennings also stated that the Daisy air pistol
       belonged to Graves, and directed police to a canal where he and
       Graves had thrown other evidence of the crime.




                                        5
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 6 of 52 PageID 1096




       In an untaped interview the next day, during which he was
       confronted with inconsistencies in his story and the evidence
       against him, Jennings stated, "I think I could have been the killer.
       In my mind I think I could have killed them, but in my heart I
       don't think I could have."

       At trial, the taped interview was played for the jury, and one of the
       officers testified regarding Jennings' untaped statements made
       the next day. The items ultimately recovered from the canal were
       also entered into evidence.

       The medical examiner, who performed autopsies on the victims,
       testified that they died from "sharp force injuries" to the neck
       caused by "a sharp-bladed instrument with a very strong blade,"
       like the Buck knife found at the crime scene. A forensic serologist
       testified that traces of blood were found on the Buck knife, the
       Buck knife case, the area around the sink, and one of the gloves
       recovered from the crime scene, but in an amount insufficient for
       further analysis. An impressions expert testified that Jennings'
       tennis shoes recovered from the canal matched the bloody shoe
       prints inside the restaurant as well as some of the shoe prints from
       the outside tracks leading away from the restaurant.

       The State also presented testimony concerning previous
       statements made by Jennings regarding robbery and witness
       elimination in general. Specifically, Angela [Cheney], who had
       been a friend of Jennings', testified that about two years before the
       crimes Jennings said that if he ever needed any money he could
       always rob someplace or somebody. [Cheney] further testified that
       when she responded, "That's stupid. You could get caught,"
       Jennings replied, while making a motion across his throat, "Not if
       you don't leave any witnesses." On cross-examination, [Cheney]
       further testified that Jennings had "made statements similar to
       that several times."

       The State also presented testimony concerning previous
       statements made by Jennings regarding his dislike of victim
       Siddle. Specifically, Bob Evans, one of the managers at Cracker
       Barrel, testified that Jennings perceived Siddle to be holding him
       back at work and that, just after Jennings quit, he said about
       Siddle, "I hate her. I even hate the sound of her voice." Donna




                                        6
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 7 of 52 PageID 1097




       Howell, who also worked at Cracker Barrel, similarly testified that
       she was aware of Jennings' animosity and dislike of Siddle, and
       that Jennings had once said about Siddle, "I can't stand the bitch.
       I can't stand the sound of her voice."

       The jury found Jennings guilty as charged. In the penalty phase,
       the defense presented mitigation evidence, including general
       character testimony from witness Mary Hamler, who testified on
       direct examination that she had lived with Jennings for two and
       one-half years. She also testified that Jennings had gotten along
       well with her children during that time, and that he cried when
       they (Jennings and Hamler) broke up.

       On cross-examination, the State elicited testimony from Hamler
       that there was another side to Jennings' character and that
       Jennings once said that if he ever committed a robbery, he would
       not be stupid enough to stick around, but would go north. Hamler
       further testified on cross-examination that Jennings was angry at
       Cracker Barrel in general, and Siddle in particular, for "jerking
       him around" and holding him back at work, and that in this regard
       Jennings once said of Siddle that "one day she would get hers."

       The defense presented further character evidence from several of
       Jennings' friends that he was good with children, got along with
       everybody, and was basically a nonviolent, big-brother type who
       was happy-go-lucky, fun-loving, playful, laid back, and likeable.
       Jennings' mother testified that her son never met his father and
       that she raised Jennings herself. She claimed that Jennings had
       been a straight-A student, but quit school to take care of her when
       she became sick.

       The jury recommended death by a vote of ten to two as to each of
       the murders. In its sentencing order, the trial court found three
       aggravators: (1) that the murders were committed during a
       robbery; (2) that they were committed to avoid arrest; and (3) that
       they were cold, calculated, and premeditated (CCP).

       The trial court found only one statutory mitigator: that Jennings
       had no significant history of prior criminal activity (some weight).
       The trial court explicitly found that two urged statutory mitigators
       did not exist: that Jennings was an accomplice in a capital felony




                                        7
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 8 of 52 PageID 1098




       committed by another and that his participation was relatively
       minor; and that Jennings acted under extreme duress or under the
       substantial domination of another person. The trial court also
       found eight nonstatutory mitigators: (1) that Jennings had a
       deprived childhood (some weight); (2) that accomplice Graves was
       not sentenced to death (some weight); (3) that Jennings cooperated
       with police (substantial weight); (4) that he had a good
       employment history (little weight); (5) that he had a loving
       relationship with his mother (little weight); (6) that he had positive
       personality traits enabling the formation of strong, caring
       relationships (some weight); (7) that he had the capacity to care for
       and be mutually loved by children (some weight); and (8) that he
       exhibited exemplary courtroom behavior (little weight).

       After evaluating the aggravators and mitigators, the trial court
       sentenced Jennings to death for each murder. The trial court also
       sentenced Jennings to fifteen years' imprisonment for the robbery.

 Jennings v. State, 718 So.2d 144, 145-47 (Fla. 1998) (footnotes omitted). The

 Florida Supreme Court affirmed the conviction and sentence on direct appeal.

 Jennings v. State, 718 So. 2d 144 (Fla. 1998).         Jennings unsuccessfully

 petitioned the United States Supreme Court for a writ of certiorari. Jennings

 v. Florida, 527 U.S. 1042 (1999).

       B.    State Post-Conviction Proceedings

       Jennings raised twenty-five postconviction claims in state court. (Post-

 Conviction Appeal Record (PCA) at 2289-2400).          The postconviction court

 granted an evidentiary hearing on five ineffective-assistance claims and

 summarily dismissed the rest.       (PCA 2549-2570).     Over several days, the

 postconviction court heard testimony from eleven witnesses: trial attorney

 Thomas Osteen, mental health experts Dr. Thomas Hyde, Dr. Hyman




                                         8
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 9 of 52 PageID 1099




 Eisenstein, and Dr. Faye Sultan, and friends and family members, including

 Angela Cheney, Patricia Scubbard, Lloyd Scubbard, Heather Johnson, Kevin

 McBride, Bruce Martin, and co-defendant Graves. (PCA at 2645-3154).

       Osteen, who had represented about 30 capital defendants at the time of

 Jennings’ trial, was assisted by co-counsel Sapenoff and investigator Ed Neary.

 At the postconviction hearing, Osteen testified mainly about his investigative

 and strategic decisions.      When Osteen began representing Jennings, he

 enlisted the help of two mental health experts: psychiatrist Robert Wald and

 psychologist Russell Masterson. Osteen asked Dr. Wald to evaluate Jennings’

 competency and delve into his personality and background for anything that

 could be a mitigating factor during sentencing. Dr. Masterson supplemented

 Dr. Wald’s work with psychological testing.     Osteen chose Drs. Wald and

 Masterson because he had a good relationship with them, and they understood

 the type of evaluation he wanted. It was Osteen’s practice to speak with the

 doctors after receiving their reports to get more detail. Osteen ultimately

 determined that Jennings did not have a strong mental-health defense and

 chose not to present testimony from Dr. Wald or Dr. Masterson because it

 would open the door to harmful evidence mentioned in their report, like

 Jennings’ criminal history.

       Osteen said he probably did not consult the ABA guidelines when

 representing Jennings, and he did not hire a mitigation specialist. He instead




                                        9
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 10 of 52 PageID 1100




  relied on Neary to investigate Jennings’ background. Osteen did not know if

  Neary traveled outside Florida for this case.        Osteen himself talked to

  Jennings, his mother, and several of his friends. Osteen recalled that Jennings

  came from a lower socioeconomic background, but that he had a close, loving

  relationship with his mother, Tawny Jennings. At the penalty phase of the

  trial, Osteen had Jennings’ mother and friends testify about his positive

  character traits and hopefully elicit sympathy from the jury.

        All three post-conviction medical experts testified about Jennings’

  history of head injuries, febrile seizures, and drug and alcohol abuse. The

  results of behavioral neurologist Thomas Hyde’s examination of Jennings were

  mostly normal. But because of some subtle neurological findings and Jennings’

  history, Hyde recommended neuropsychological testing.         Jennings’ counsel

  thus hired neuropsychologist Hyman Eisenstein, who tested Jennings first in

  2000 and again in 2010. In 2000, Dr. Eisenstein found that Jennings had

  above-average intelligence, but discrepancies between certain scores, like

  Jennings’ verbal IQ and performance IQ, suggested brain dysregulation. Dr.

  Eisenstein described the results as “sort of a red flag saying there is something

  going on here that is not typical.” (PCA at 2999). But he reached no clinical

  diagnosis in 2000.

        The results of Dr. Eisenstein’s 2010 testing fit with the 2000 results, but

  this time he diagnosed Jennings with a reading disorder and intermittent




                                         10
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 11 of 52 PageID 1101




  explosive disorder. Dr. Eisenstein testified that Dr. Masterson’s conclusions

  were consistent with his, but he criticized the sufficiency of Dr. Masterson’s

  testing and reporting. Applying his findings to the facts of this case, Dr.

  Eisenstein opined that Jennings’ untreated reading disorder “led to

  tremendous amounts of aggression and hostility disproportionate to any

  precipitating event or factor.” (PCA at 2718). He then concluded that the

  murders were not premeditated because some unknown provocation during the

  robbery triggered Jennings’ intermittent explosive disorder, creating in

  Jennings an irresistible impulse to kill the victims.

        Psychologist Ellen Sultan investigated Jennings’ background and

  testified about factors that could have been considered mitigating. Dr. Sultan

  found that sexual abuse was pervasive in Jennings’ extended family. She

  described Tawny Jennings as mentally ill and inadequate as a parent. Tawny

  introduced Jennings to marijuana, fed him beer as a baby, and told him about

  her history of sexual abuse at an inappropriate age. Dr. Sultan, like Dr.

  Eisenstein, diagnosed Jennings with intermittent explosive disorder, but she

  did not tie the murder to the diagnosis. While she found none of Florida’s

  statutory mitigators applicable, Dr. Sultan considered Jennings a “quite

  damaged person” who operates “in the world in a highly dysfunctional way.”

  (PCA at 3096). And she opined that Jennings’ background—particularly the

  excessive and prolonged substance abuse beginning in pre-adolescence and a




                                         11
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 12 of 52 PageID 1102




  sexually exploitative, neglectful, and impoverished childhood environment—

  are predictive of impulse control, attention, and concentration problems,

  occupational and social difficulties, propensity towards criminal behavior, and

  the inability to regulate emotions.

        Jennings’ cousin, Patricia Scudder, and her husband, Lloyd Scudder,

  testified about Jennings’ life before he moved to Florida. Patricia described

  Jennings’ childhood homes as very messy, with dirty dishes, papers, and dog

  feces everywhere. Tawny’s bed was so covered in clothes she slept in a hide-a-

  bed with Jennings. Patricia described Tawny’s relationship with Jennings as

  close and loving, but also overprotective and sometimes inappropriate. For

  example, Tawny breastfed Jennings until he was four or five years old. Lloyd

  Scudder described Tawny as a bad mother. He understood her only sources of

  income to be welfare and “hooking.”

        Tawny had a series of boyfriends, including Frank, who seemed jealous

  of Jennings and tried to push him away from his mother. Once, Patricia

  walked into the apartment and saw Tawny in bed with a man—both naked—

  with Jennings lying on the floor watching television. Both Scudders identified

  child molesters in Jennings’ extended family, but neither claimed that

  Jennings himself was abused.

        Angela Cheney appeared and mostly answered questions about her trial

  testimony—that Jennings said he could get away with robbery by leaving no




                                        12
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 13 of 52 PageID 1103




  witnesses, while gesturing across his throat. Cheney’s testimony was largely

  unchallenged at trial, but at the hearing she revealed details Osteen could

  have used to attack her credibility. Cheney became friends with Jason Graves

  in high school, and she met Jennings through Graves. Cheney dated Jennings

  for about a month and did not maintain a friendship with him after they broke

  up. She later married Graves’ brother, Robert Cheney. Robert was present

  when Cheney first met with police to give her statement, but they were

  divorced or separated during Jennings’ trial. Cheney acknowledged being

  partly motivated by concern for Graves’ well-being. But she also reaffirmed

  the truthfulness of her trial testimony.

        Jason Graves testified at the postconviction hearing, but he said nothing

  notable, and neither party relied on his testimony in their briefs to this Court.

  Three of Jennings’ friends from his teenage years—Heather Johnson, Kevin

  McBride, and Bruce Martin—testified that he was not an aggressive person

  but could get angry when provoked. They also described Jennings’ heavy

  drinking and regular drug use.

        After hearing and considering this testimony, the postconviction court

  denied Jennings’ motion for postconviction relief.        (PCA at 3247-3260).

  Jennings appealed to the Florida Supreme Court and simultaneously

  petitioned for a writ of habeas corpus. Denying both, the Florida Supreme

  Court held: (1) Jennings’ “trial counsel was not ineffective for failing to obtain




                                         13
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 14 of 52 PageID 1104




  or present childhood and background mitigation” because Osteen’s mitigation

  strategy could be considered sound; (2) trial counsel was deficient in the cross-

  examination of Angela Cheney, but the failure did not undermine the court’s

  confidence in the outcome because other compelling evidence supported it; (3)

  the postconviction court did not err by summarily dismissing three of Jennings’

  claims because each was procedurally barred, refuted by the record, or both;

  and (4) Jennings’ appellate counsel was not deficient for failing to raise certain

  issues on appeal because none of those issues had merit. Jennings v. State,

  123 So. 3d 1101 (Fla. 2013).

        Jennings now petitions this Court for a writ of habeas corpus.

                          III. Applicable Habeas Law

        A. AEDPA

        The Antiterrorism Effective Death Penalty Act (AEDPA) governs a state

  prisoner’s petition for habeas corpus relief. 28 U.S.C. § 2254. Relief may only

  be granted on a claim adjudicated on the merits in state court if the

  adjudication:

        (1)   resulted in a decision that was contrary to, or involved an
        unreasonable application of, clearly established Federal law, as
        determined by the Supreme Court of the United States; or
        (2)   resulted in a decision that was based on an unreasonable
        determination of the facts in light of the evidence presented in the
        State court proceeding.




                                         14
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 15 of 52 PageID 1105




  28 U.S.C. § 2254(d). This standard is both mandatory and difficult to meet.

  White v. Woodall, 134 S. Ct. 1697, 1702 (2014). A state court’s violation of state

  law is not enough to show that a petitioner is in custody in violation of the

  “Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a);

  Wilson v. Corcoran, 562 U.S. 1, 16 (2010).

        “Clearly established federal law” consists of the governing legal

  principles set forth in the decisions of the United States Supreme Court when

  the state court issued its decision. White, 134 S. Ct. at 1702; Casey v. Musladin,

  549 U.S. 70, 74 (2006) (citing Williams v. Taylor, 529 U.S. 362, 412 (2000)).

  Habeas relief is appropriate only if the state court decision was “contrary to, or

  an unreasonable application of,” that federal law. 28 U.S.C. § 2254(d)(1). A

  decision is “contrary to” clearly established federal law if the state court either:

  (1) applied a rule that contradicts the governing law set forth by Supreme

  Court case law; or (2) reached a different result from the Supreme Court when

  faced with materially indistinguishable facts. Ward v. Hall, 592 F.3d 1144,

  1155 (11th Cir. 2010); Mitchell v. Esparza, 540 U.S. 12, 16 (2003).

        A state court decision involves an “unreasonable application” of Supreme

  Court precedent it the state court correctly identifies the governing legal

  principle, but applies it to the facts of the petitioner’s case in an objectively

  unreasonable manner, Brown v. Payton, 544 U.S. 133, 134 (2005); Bottoson v.

  Moore, 234 F.3d 526, 531 (11th Cir. 2000), or “if the state court either




                                          15
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 16 of 52 PageID 1106




  unreasonably extends a legal principle from [Supreme Court] precedent to a

  new context where it should not apply or unreasonably refuses to extend that

  principle to a new context where it should apply.” Bottoson, 234 F.3d at 531

  (quoting Williams, 529 U.S. at 406). “A state court’s determination that a claim

  lacks merit precludes federal habeas relief so long as fair-minded jurists could

  disagree on the correctness of the state court’s decision.” Harrington v. Richter,

  562 U.S. 86, 101 (2011). “[T]his standard is difficult to meet because it was

  meant to be.” Sexton v. Beaudreaux, 138 S. Ct. 2555, 2558 (2018).

        Finally, when reviewing a claim under 28 U.S.C. § 2254(d), a federal

  court must remember that any “determination of a factual issue made by a

  State court shall be presumed to be correct[,]” and the petitioner bears “the

  burden of rebutting the presumption of correctness by clear and convincing

  evidence.” 28 U.S.C. § 2254(e)(1); Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (“[A]

  state-court factual determination is not unreasonable merely because the

  federal habeas court would have reached a different conclusion in the first

  instance.”).

        B. Retroactivity

        Federal courts generally “cannot disturb a state conviction based on a

  constitutional rule announced after a conviction became final.” Knight v. Fla.

  Dep’t of Corr., 936 F.3d 1322, 1331 (11th Cir. 2019), cert. denied --- U.S. ---

  (2020) (citing Teague v. Lane, 489 U.S. 288 (1989)).         “Only two narrow




                                         16
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 17 of 52 PageID 1107




  exceptions pierce this general principle of nonretroactivity: new rules that are

  ‘substantive rather than procedural,’ and ‘watershed rules of criminal

  procedure implicating the fundamental fairness and accuracy of the criminal

  proceeding.’” Id. (quoting Schriro v. Summerlin, 542 U.S. 348, 352-53 (2004)).

  When a question of retroactivity arises, a federal court must conduct a

  threshold Teague analysis. Id. (citing Horn v. Banks (Banks I), 536 U.S. 266

  (2002)).

        C. Exhaustion and Procedural Default

        AEDPA precludes federal courts, absent exceptional circumstances, from

  granting habeas relief unless a petitioner has exhausted all means of relief

  available under state law. Failure to exhaust occurs “when a petitioner has

  not fairly presented every issue raised in his federal petition to the state’s

  highest court, either on direct appeal or on collateral review.” Pope v. Sec’y for

  Dep’t. of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012) (cleaned up).          The

  petitioner must apprise the state court of the federal constitutional issue, not

  just the underlying facts of the claim or a similar state law claim. Snowden v.

  Singletary, 135 F.3d 732, 735 (11th Cir. 1998). Respondents concede that

  Jennings exhausted all grounds but one, which the Court will address below.

        D. Ineffective Assistance of Counsel

        In Strickland v. Washington, the Supreme Court established a two-part

  test for determining whether a convicted person may have relief for ineffective




                                         17
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 18 of 52 PageID 1108




  assistance of counsel. 466 U.S. 668, 687-88 (1984). A petitioner must establish:

  (1) counsel’s performance was deficient and fell below an objective standard of

  reasonableness; and (2) the deficient performance prejudiced the defense. Id.

  This is a “doubly deferential” standard of review that gives both the state court

  and the petitioner’s attorney the benefit of the doubt. Burt, 134 S. Ct. at 13

  (citing Cullen v. Pinholster, 131 S. Ct. 1388, 1403 (2011)).

        When considering the first prong, “courts must ‘indulge a strong

  presumption that counsel’s conduct falls within the wide range of reasonable

  professional assistance.’” Sealey v. Warden, 954 F.3d 1338, 1354 (11th Cir.

  2020) (quoting Strickland, 466 U.S. at 689). When considering counsel’s duty

  to investigate, “strategic choices made after less than complete investigation

  are reasonable precisely to the extent that reasonable judgments support the

  limitations on investigation.” Strickland, 466 U.S. at 690-91. The Eleventh

  Circuit has held that while counsel in a capital case must conduct an adequate

  background investigation, it need not be exhaustive. Sealey, 954 F.3d at 1355.

        The second prong requires the defendant to “show that there is a

  reasonable probability that, but for counsel’s unprofessional errors, the result

  of the proceeding would have been different.’” Id. (quoting Strickland, 466 U.S.

  at 694). “A reasonable probability is a probability sufficient to undermine

  confidence in the outcome.” Id. “An ineffective-assistance claim can be decided

  on either the deficiency or prejudice prong.” Id. And “[w]hile the Strickland




                                         18
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 19 of 52 PageID 1109




  standard is itself hard to meet, ‘establishing that a state court’s application of

  Strickland was unreasonable under § 2254(d) is all the more difficult.’” Id.

  (quoting Harrington v. Richter, 562 U.S. 86, 105 (2011)).

                                      Analysis

         A. Ground One: Jennings was denied effective assistance of
            counsel at the penalty phase in violation of the Sixth, Eighth,
            and Fourteenth Amendments

         Jennings argues that lead trial counsel Thomas Osteen failed to

  adequately investigate Jennings’ past for mitigating evidence, and as a result,

  Osteen did not provide his mental health experts—Dr. Wald and Dr.

  Masterson—with necessary documents (like school and medical records). That

  failing, coupled with incomplete testing and reporting by Wald and Masterson,

  led to inaccurate and inadequate evaluations and reports. (Doc. 61 at 45-84).

  Respondent concedes this claim is exhausted for habeas purposes. (Doc. 66 at

  47).

         The Florida Supreme Court evaluated Jennings’ argument in two

  components: failure to present mental health mitigation and failure to conduct

  an adequate background investigation. As to the mental-health component,

  the court found that Osteen made a reasonable strategic decision not to present

  mental mitigation testimony because he believed (1) this was not a strong

  mental-health case and (2) it could have opened the door to other damaging

  evidence, like Jennings’ drug use and criminal history. The Florida Supreme




                                         19
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 20 of 52 PageID 1110




  Court was unmoved by Jennings’ attacks on the work of Dr. Wald and Dr.

  Masterson, which was mostly fueled by the testimony of Dr. Eisenstein. It

  agreed with the lower court’s characterization of Dr. Eisenstein’s criticism as

  “mere semantics.” Jennings, 123 So. 3d at 1115.

        The state court also found, despite Jennings’ contentions, that Dr. Wald

  and Dr. Masterson “were aware of and considered [Jennings’s] history of head

  injuries, drug and alcohol use, and childhood psychiatric treatment for anger

  issues.” Id. And the court held that Osteen could not have been deficient for

  relying on qualified experts, even if Jennings presented more favorable expert

  opinions post-conviction. Finally, the court found that even if Osteen and his

  experts should have sought more information, Jennings did not show prejudice

  because he identified no particular information that would have made a

  difference.

        As to the insufficient-investigation component of this claim, the Florida

  Supreme Court found no deficiency in trial counsel’s performance. The court

  noted that Dr. Masterson’s findings were similar to Dr. Sultan’s, despite Dr.

  Sultan’s more thorough background investigation. It found that “this is not a

  case where trial counsel failed to investigate, obtain, or provide any

  background information to the experts and therefore could not have made a

  reasoned strategic decision about its presentation.” Id. The court excused

  Osteen’s failure to discover the history of sexual abuse in Jennings’ family




                                        20
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 21 of 52 PageID 1111




  because his practice was to inquire into sexual abuse and it never came up as

  an issue. In fact, Jennings denied any history of sexual abuse. Even if Osteen

  should have discovered the abuse in Jennings’ family, the state court found no

  prejudice:

        While information concerning the sexual abuse of his family
        members might have been mitigating in establishing Jennings’
        troubled childhood and emotional development, the trial court
        found as nonstatutory mitigation that Jennings had a deprived
        childhood, and the presentation of this testimony might have run
        contrary to counsel’s strategic decision of finding friends who could
        speak positively about Jennings.

  Id. at 1118.

        Jennings objects to several aspects of the state court’s analysis. First,

  he bristles at the characterization of Dr. Eisenstein’s criticism of Dr.

  Masterson’s report as “mere semantics.” But arguing about what is and is not

  “mere semantics” is simply more semantics. What matters is whether Osteen

  was constitutionally deficient for relying on Dr. Masterson’s report.         Dr.

  Eisenstein found Dr. Masterson’s report “grossly insufficient” from a

  “neuropsychiatric aspect” and more of a “neuropsychological screener” than a

  full examination report. (PCA at 2751). But he also called the report “a good

  starter” for someone “trying to figure out if there is significant mitigation or

  not.” (PCA at 2753-54). And despite the differences in their testing and

  reporting practices, Dr. Eisenstein testified that Dr. Masterson’s conclusions

  were consistent with his.    (PCA at 2698).      After carefully reviewing Dr.




                                         21
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 22 of 52 PageID 1112




  Masterson’s report, given Dr. Eisenstein’s criticisms, the Court finds Osteen’s

  reliance on the report to be within an objective standard of reasonableness.

        Dr. Eisenstein did reach several diagnoses that Dr. Masterson did not—

  most notably intermittent explosive disorder (IED). The IED diagnosis did not

  stem from neuropsychological testing. Rather, in accordance with the DSM-

  IV, Dr. Eisenstein based it on discrete episodes of aggressive impulses grossly

  out of proportion to any precipitating psychosocial stressors, as reported by

  Jennings and his mother. Dr. Masterson did not fail to uncover Jennings’

  history of violent incidents—he mentions several in his report—and he

  reported a clinical indication of “difficulty with impulse control.” (PCA at

  3767). So, although Osteen did not have formal diagnosis of IED, he did have

  the information he needed to make an aggressive-impulse argument at

  sentencing. But that might have done more harm than good by opening the

  door to Jennings’ prior violent acts. It certainly would have conflicted with

  Osteen’s strategy of emphasizing Jennings’ positive character traits.

        Next, Jennings argues that Osteen failed to obtain enough school and

  medical records, which would have shown a history of febrile seizures and

  repeated head injuries. Osteen knew of Jennings’ history of head injuries

  because Dr. Masterson mentioned it in his report. Osteen apparently did not

  know of the febrile seizures, but Jennings fails to show how that knowledge

  might have impacted the trial. According to Dr. Hyde, the importance of the




                                        22
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 23 of 52 PageID 1113




  febrile seizures and repeated head injuries was that they showed a need for

  neuropsychological testing. But since Osteen had Jennings tested, knowledge

  of the seizures would not have led to the discovery of any additional mitigating

  information.

        Jennings’ argument that Osteen failed to adequately investigate his life

  before moving to Florida is likewise unavailing. He points to new details

  presented at the postconviction hearing of his squalid childhood living

  conditions and his troubled relationship with his mother. But Osteen had

  ample information on Jennings’ early life from Jennings’ extensive self-

  reporting, and he used that information successfully at sentencing—the trial

  court considered Jennings’ deprived childhood a mitigating factor. Osteen’s

  strategy of focusing on the positive aspects of Jennings’ relationship with his

  mother also bore fruit, as the trial court considered it another mitigating factor.

        Osteen did not learn of the sexual abuse pervasive in Jennings’ family

  and Jennings’ exposure to known child molesters. Although Jennings himself

  was not a victim of those men, Dr. Sultan explained how learning about sexual

  violence at a young age could have been mitigating:

        Q    You mentioned that [Tawny Jennings] was a victim of sexual
        abuse. To your knowledge, was Mr. Jennings aware that his
        mother had been sexually abused?

        A.    Yes. It was one of the first things he told me about actually.




                                          23
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 24 of 52 PageID 1114




        Q.    Can you briefly explain what kind of impact that might have
        on an individual, the knowledge that his mother had been sexually
        abused by family members?

        A.    There is a body of literature that has to do with witnessing
        sexual violence and being told about sexual violence at an
        inappropriate age. I don’t know what an appropriate age would
        be—adulthood would be an appropriate age, but he was a pre-
        adolescent when he knew about this. What we know is that even
        the telling of such stories produce significant emotional distress in
        children because they’re simply not prepared—in a brain
        development sense, not prepared for the kind of information. So I
        don’t know how to separate out the contribution of that damage to
        Mr. Jennings’ state, but I know that it certainly contributed.

  (PCA at 3099).

        That Osteen’s investigation did not uncover this information does not

  necessarily show he was ineffective. “The reasonableness of counsel’s actions

  may be determined or substantially influenced by the defendant’s own

  statements or actions.” Strickland, 466 U.S. at 691. “An attorney does not

  render ineffective assistance by failing to discover and develop evidence of

  childhood abuse that his client does not mention to him. Williams v. Head, 185

  F.3d 1223, 1237 (11th Cir. 1999). Osteen did not learn of the sexual abuse in

  Jennings’ family because neither Jennings nor his mother told him about it.

  He interviewed both in preparation for sentencing, and it was his practice to

  investigate past sexual abuse. Osteen was not deficient for relying on Jennings

  to self-report this type of potentially mitigating information.




                                         24
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 25 of 52 PageID 1115




        Osteen’s investigation of Jennings’ background might not have been

  exhaustive, but it was reasonable and adequate.           Osteen’s investigation

  decisions were guided largely by the information he received from Jennings.

  As the Supreme Court explained, “Counsel’s actions are usually based, quite

  properly, on informed strategic choices made by the defendant and on

  information supplied by defendant. In particular, what investigation decisions

  are reasonable depends critically on such information.” Strickland, 466 U.S.

  at 691. Every mental health expert consulted in this case—before and after

  trial—agreed that Jennings has an above-average intelligence, and none found

  any mental health issues that would make him an unreliable historian. Osteen

  properly relied on Jennings to self-report his history.

        Based upon a thorough review of the record, the Court finds the state

  court’s denial of relief on this ground was not contrary to or an unreasonable

  application of Strickland.

        B. Ground Two:      Jennings’ convictions and sentences are
           materially unreliable because trial counsel was ineffective for
           failing to adequately impeach the prejudicial testimony of
           Angela Cheney

        Jennings claims Osteen was constitutionally ineffective for failing to

  adequately cross-examine Angela Cheney.        (Doc. 61 at 84-93).    The state

  concedes this ground is exhausted for habeas purposes. (Doc. 66 at 66).




                                         25
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 26 of 52 PageID 1116




        During the guilt phase of Jennings’ trial, Angela Cheney gave the

  following testimony:

        Q.    Now, let me direct your attention back before the November
              15th, 1995 Cracker Barrel murders and robbery. Do you
              recall having a discussion with the Defendant, Brandy
              Jennings, about a robbery?
        A.    Yes, sir.
        Q.    It where did this discussion occur?
        A.    At his apartment.
        Q.    All right. And would you tell the jury about this discussion.
              What did he say and what did you say?
        A.    There was a couple people around and we were just talking
              about money and stuff like that and he said if he ever needed
              any money, he could always rob someplace or somebody.
              And we were talking and I said, “Well that’s stupid. You can
              get caught.” And he said, “Not if you don’t leave any
              witnesses.”

  (TT at 699-700). Cheney also testified that Jennings gestured across his throat

  as he spoke. Osteen’s cross-examination was minimal. He asked when the

  conversation occurred—November 1993—and who else was there—Chris

  Graves and someone named Bruce.         The sentencing court cited Cheney’s

  testimony to support the avoiding arrest and cold, calculated, and

  premeditated (CCP) aggravating factors.      Jennings faults Osteen for not

  attacking Cheney’s credibility with (1) her relationships with Jennings and

  Graves, (2) her communications with Graves after his arrest, and (3) her

  history of drug use.3


  3Jennings also argues that Osteen should have impeached Cheney’s testimony
  with evidence that Jennings lived at North Gate Club apartments with Bruce



                                        26
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 27 of 52 PageID 1117




        Upon review, the Florida Supreme Court found that Osteen “was

  deficient with respect to his preparation for and cross-examination of Cheney”

  because “by failing to question Cheney about her potential motivations and

  biases in this case, regardless of whether any such biases influenced her

  testimony, counsel deprived the jury of the ability to make a fully informed

  decision about Cheney’s credibility.” Jennings, 123 So. 3d at 1119. Despite the

  state’s use of Cheney’s evidence to support a guilty verdict and two aggravating

  factors, the Florida Supreme Court determined that Jennings failed to prove

  prejudice. The court reasoned Osteen’s deficiency did not undermine the state

  court’s confidence in the guilty verdict because “the State presented

  considerable other evidence of Jennings’ guilt… Specifically, Jennings made

  inculpatory statements to law enforcement, owned the murder weapon, and

  left bloody shoe prints leading away from the murder scene.” Id. at 1120.

        The court likewise found no prejudice in the sentencing phase because

  the aggravators were supported by other evidence. For the CCP aggravator,

  that evidence included “Jennings’ established dislike for one of the victims, the

  speed with which the robbery and murders were accomplished, and Jennings’




  Martin in November 1993. This evidence contradicts Cheney’s testimony at
  the 2010 postconviction hearing, when she recalled the conversation occurring
  at an apartment they shared—perhaps in a complex called Waverly. But the
  evidence would not have impeached her trial testimony, so it is not relevant
  here.



                                         27
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 28 of 52 PageID 1118




  ownership of the murder weapon[,]” as well as the “execution-style nature of

  the killings.” Id. And for the avoid arrest aggravator, the court noted that

  Jennings wore gloves but no mask, even though the witnesses knew and could

  identify him, and that the victims were restrained in the freezer, so Jennings

  could have eliminated any immediate threat by securing the freezer door.

  Finally, the court found that an adequate cross-examination would not have

  entirely destroyed Cheney’s credibility. Id. at 1121.

        Jennings argues the state court unreasonably applied Strickland by (1)

  glossing over the significance of Cheney’s testimony and (2) applying the wrong

  standard—that an adequate cross-examination must have entirely destroyed

  Cheney’s credibility. Both of Jennings’ arguments mischaracterize the state

  court’s reasoning. It did not downplay the significance of Cheney’s testimony

  or apply an overly rigorous standard. Rather, the court considered the other

  evidence to determine the likelihood of a different outcome had Cheney not

  testified at all.

        The Strickland Court explained the legal standard courts should use

  when assessing prejudice from counsel’s errors:

        When a defendant challenges a conviction, the question is whether
        there is a reasonable probability that, absent the errors, the
        factfinder would have had a reasonable doubt respecting guilt.
        When a defendant challenges a death sentence…, the question is
        whether there is a reasonable probability that, absent the errors,
        the sentencer…would have concluded that the balance of
        aggravating and mitigating circumstances did not warrant death.




                                        28
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 29 of 52 PageID 1119




  Strickland, 466 U.S. at 696. The state court’s application of Strickland was

  proper. In fact, by evaluating the evidence as if Cheney had not testified, it

  applied a standard more favorable to Jennings than required, because

  adequate cross-examination would have impeached—not excluded—Cheney’s

  testimony. Jennings has no right to relief on this ground.

        C. Ground Three: The state court erred in summarily denying
           three meritorious claims in violation of the Fifth, Sixth,
           Eighth, and Fourteenth Amendments

        This ground has multiple parts. First, Jennings argues the state court

  erred by denying an evidentiary hearing on three postconviction claims: (1)

  the prosecutor made improper statements and arguments at trial, (2) Osteen

  was ineffective for failing to challenge forensic evidence, and (3) Osteen was

  ineffective for failing to challenge the admissibility and reliability of Jennings’

  statements to the police. Because the postconviction court denied two of these

  claims before the postconviction evidentiary hearing, Jennings complains it

  violated Florida Rule of Criminal Procedure 3.851. (Doc. 61 at 94-99). The

  state concedes this ground is substantially exhausted. (Doc. 66 at 75).

        No habeas relief lies for the post-conviction court’s refusal to grant an

  evidentiary hearing on three of the claims. It is “beyond debate” that Jennings

  is not entitled relief on this ground. Anderson v. Sec’y, Dep’t. of Corr., 462 F.3d

  1319, 1330 (11th Cir. 2006). The Eleventh Circuit has “held the state court’s




                                          29
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 30 of 52 PageID 1120




  failure to hold an evidentiary hearing on a petitioner’s 3.850 motion is not a

  basis for federal habeas relief.” Id.

        The Court now turns to each of the substantive merits of the three claims

  the Florida Supreme Court determined were properly summarily denied:

              1. Prosecutorial misconduct

        This sub-claim has two parts: prosecutorial misconduct and ineffective

  assistance of counsel. Jennings identifies three allegedly improper statements

  made by the prosecutor in the sentencing phase:

        The prosecutor mischaracterized the nature of mitigation, as an
        “attempt to escape accountability,” argued impermissible
        aggravating circumstances including that Jennings had “spent his
        ill gotten gains at Flints, a topless dance club,” and stated that the
        co-defendant Graves had already received a life sentence.

  (Doc. 61 at 96-97). And he claims the prosecutor violated his rights to due

  process and a fair trial by arguing inconsistent theories in Jennings’ and

  Graves’ trials. The Florida Supreme Court held these claims were procedurally

  barred because Jennings could and should have raised them on direct appeal.4

  Jennings 123 So. 3d at 1122.

        Federal courts “cannot consider a claim where ‘the last state court

  rendering a judgment in the case clearly and expressly stated that its judgment




  4 The Florida Supreme Court did address, and reject, Jennings’ claim of
  inconsistent theories on direct appeal when deciding a related issue—whether
  Jennings’ and Graves’ sentences were impermissibly disparate.



                                          30
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 31 of 52 PageID 1121




  rests on a state procedural bar.’” Spencer v. Sec’y, Dep’t. of Corr., 609 F.3d

  1170, 1178 (11th Cir. 2010) (quoting Parker v. Sec’y, Dep’t. of Corr., 331 F.3d

  764, 771 (11th Cir. 2003)). “Accordingly, ‘a federal habeas claim may not be

  reviewed on the merits where a state court determined that the petitioner

  failed to comply with an independent and adequate state procedural rule that

  is regularly followed.’” Id. (quoting Philmore v. McNeil, 575 F.3d 1251, 1260

  (11th Cir. 2009)). The Supreme Court affirmed these principles in Johnson v.

  Lee, 136 S. Ct. 1802 (2016).

        Jennings does not attack the adequacy of the procedural rule that barred

  his postconviction claims. It would have been fruitless. See Spencer, 609 F.3d

  at 1179. (“There is no doubt that, under Florida law, a claim is procedurally

  barred from being raised on collateral review if it could have been but was not

  raised on direct appeal.”). Two exceptions would allow this Court to consider

  Jennings’ claims of prosecutorial misconduct:

        This procedural bar may be overcome—and we may consider the
        merits of these claims—only if [the petitioner] demonstrates both
        cause for the failure to raise the claims on direct appeal and actual
        prejudice, or demonstrates that a failure to consider the claims will
        result in a fundamental miscarriage of justice. To establish
        “cause” for procedural default, a petitioner must demonstrate that
        some objective factor external to the defense impeded the effort to
        raise the claim properly in state court. To establish “prejudice,” a
        petitioner must show that there is at least a reasonable probability
        that the result of the proceeding would have been different.
        Finally, a “fundamental miscarriage of justice” occurs in an
        extraordinary case, where a constitutional violation has resulted
        in the conviction of someone who is actually innocent.




                                         31
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 32 of 52 PageID 1122




  Spencer, 609 F.3d at 1179-80 (cleaned up). Jennings does not identify cause or

  prejudice to excuse his failure to raise prosecutorial misconduct on direct

  appeal. Indeed, the prosecutor’s statements at both his and Graves’ trial were

  known when he filed his direct appeal. Nor does Jennings claim he is innocent.

  Thus, this Court may not consider his claims of prosecutorial misconduct.

        Jennings also claims that Osteen was ineffective for failing to object to

  the prosecutor’s three allegedly improper statements during sentencing: that

  mitigation was “an attempt to escape accountability,” that Jennings “spent his

  ill gotten gains at Flints, a topless dance club,” and that Graves had received

  a life sentence. (Doc. 61 at 96-97). The state court properly rejected this

  ineffective-assistance claim because Jennings failed to show prejudice. In fact,

  the trial court considered Graves’ life sentence as a mitigating factor.

        This claim is insufficient.     Jennings does not identify any clearly

  established federal law contrary to the Florida Supreme Court’s reasoning or

  any unreasonable factual finding. And—like in state court—he does not show

  any prejudice stemming from Osteen’s failure to object to the prosecutor’s

  statements.

                2. Failure to challenge forensic evidence

        Jennings next contends counsel was ineffective because he failed to

  challenge the reliability of the forensic evidence. (Doc. 61 at 102-104). At issue




                                          32
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 33 of 52 PageID 1123




  is the state’s expert witness testimony of cause and manner of death and

  shoeprint examination, and crime-scene testimony from two police officers. Dr.

  Manfred Borges opined that the victims’ wounds matched Jennings’ Buck

  knife, which he saw at the scene. Borges came to his opinion by comparing the

  wounds to “a dental knife with almost all the same characteristics.” (TT at

  393). David Grimes testified that Jennings’ Reebok shoes matched various

  shoeprints at the crime scene. And Officers Robert Browning and John Horth

  testified about their observations of the crime scene. Jennings claims Osteen

  was ineffective because he did not call his own forensic experts to rebut the

  state’s evidence.

        The Florida Supreme Court rejected this claim as legally insufficient

  because Jennings did “not allege what specific information other experts would

  have been able to offer or how this presentation would have impacted the case.”

  Jennings, 123 So.3d at 1123. Jennings identifies no federal law contrary to the

  state court’s adjudication. When “a petitioner raises an ineffective assistance

  claim based on counsel’s failure to call a witness, the petitioner carries a heavy

  burden ‘because often allegations of what a witness would have testified to are

  largely speculative.’” Finch v. Sec’y, Dep’t. of Corr., 643 F. App’x 848, 852 (11th

  Cir. 2016) (quoting Sullivan v. DeLoach, 459 F.3d 1097, 1108-09 (11th Cir.

  2006)).




                                          33
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 34 of 52 PageID 1124




        In Finch, the petitioner asserted that a particular expert would have

  testified that the state’s DNA evidence was unreliable because of flawed

  methodology, but he did not support the assertion with any evidence. Id. The

  Eleventh Circuit found that the Florida Supreme Court’s denial of the claim

  “was not contrary to, or an unreasonable application of, clearly established

  federal law.” Id. Similarly, the petitioner in Wilson v. Sec’y, Dep’t. of Corr.

  argued that trial counsel should have called an expert to rebut the state’s

  medical examiner but did not establish what conclusion his expert would have

  reached. 769 F. App’x 825, 827 (11th Cir. 2019). The Eleventh Circuit denied

  the claim because “ineffective assistance of counsel cannot be proven via

  conclusory assertion.” Id. Jennings has done even less than Finch. He does

  not state, even hypothetically, what forensic evidence Osteen could have

  presented. Jennings has not carried his burden on this point.

              3. Failure to challenge admissibility and reliability of Jennings’
                 confession

        Jennings next faults Osteen for not investigating the circumstances

  surrounding Jennings’ confession, which led to Osteen’s alleged ineffectiveness

  in his motion to suppress the confession and his subsequent cross-examination

  of the State’s key witnesses. (Doc. 61 at 104-107). Ralph Cunningham, chief

  investigator for the Twentieth Judicial Circuit of Florida State Attorney’s

  Office, interviewed Jennings twice. Jennings expressly waived his Miranda




                                        34
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 35 of 52 PageID 1125




  rights both times. The first interview was taped, and the jury listened to the

  tape at trial. Cunningham conducted a second, untaped interview the next day

  to “clear up some inconsistencies” and “go over some other facts.” (TT at 704).

  Cunningham testified that during the second interview, Jennings said, “I think

  I could have been the killer. In my mind I think I could have killed them, but

  in my heart I don’t think I could have.” (TT at 738).

        Jennings argues that Osteen failed to adequately investigate two aspects

  of the statement: (1) Jennings’ mental health and how it affected his ability to

  knowingly, intelligently, and voluntarily waive his Miranda rights; and (2)

  discrepancies within and between “Cunningham’s report and testimony [and]

  the reports of Officers Crenshaw and Rose.” (Doc. 61 at 107).

        As pointed out by the Florida Supreme Court, contrary to Jennings’

  assertions, the state court did not summarily deny the mental-health aspect of

  this claim. Jennings, 123 So. 3d at 1123. Rather, the postconviction court

  afforded Jennings an evidentiary hearing on this claim, but the only evidence

  Jennings elicited was that “Osteen did not recall if defendant used drugs at the

  time he gave his confessions and he was sure he investigated that issue.” (PCA

  at 3259). The Florida Supreme Court also denied Jennings relief on the second

  part of this claim—the alleged discrepancies—because Jennings did “not allege

  what these inconsistencies are or what information trial counsel should have

  been aware of or used as impeachment evidence.” Jennings, 123 So. 3d at 1123.




                                        35
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 36 of 52 PageID 1126




        Jennings challenges no aspect of the Florida Supreme Court’s

  adjudication of this claim, and the Court finds no fault in it.       Jennings’

  conclusory assertion that he was unable to knowingly and voluntarily waive

  his Miranda rights is not enough. He presented no evidence to support it,

  despite ample opportunity—he had three mental health experts testify at the

  postconviction hearing, and the postconviction court gave the green light for

  evidence on the issue. Jennings’ failure to identify the discrepancies Osteen

  could have used to challenge Cunningham’s testimony is likewise fatal to this

  claim. See Boyd v. Comm’r, Ala. Dep’t. of Corr., 697 F.3d 1320, (11th Cir. 2012)

  (denying an ineffective-assistance claim because the petitioner disclosed no

  specific piece of evidence trial counsel should have uncovered).

        Having reviewed each of the subparts of Ground Three, the Court finds

  Jennings has not demonstrated that the state court’s rejection was contrary to

  clearly established federal law or based on an unreasonable determination of

  the facts. Ground Three is denied in its entirety. 28 U.S.C. § 2254(d).

        D. Ground 4: Jennings’ statements to police, and all evidence
           derived from them, should have been suppressed because
           they were obtained in violation of his right to counsel

        Jennings argues the trial court erred by refusing to suppress his

  statements to detectives. (Doc. 61 at 107-111). Respondents acknowledge this

  ground is exhausted for federal habeas purposes. (Doc. 66 at 87).




                                        36
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 37 of 52 PageID 1127




        Jennings and Graves were arrested in Las Vegas on December 8, 1995.

  Collier County Sheriff’s Office detectives Rose and Crenshaw traveled to Las

  Vegas later that day and met with Jennings at the Clark County Jail on

  December 9, just after midnight.      Detective Crenshaw read Jennings his

  Miranda warning, including his right to an attorney, whether or not he could

  afford one. During the interview, Jennings said he wanted a lawyer. The

  officers stopped the interview, and Detective Rose offered to get Jennings a

  phone book.

        Investigator Cunningham went to the Clark County Jail on December

  10, 1995, to talk to Graves. As Cunningham was leaving the interview room,

  he saw Jennings near the booking desk. Jennings asked Cunningham if he

  had heard from Tawny Jennings. Cunningham said he had not, but that

  Detective Crenshaw was trying to reach her. Jennings then said that after

  talking to his mother, he decided he wanted to talk about the robbery. “He

  said that he did not want to take the blame for the killings of three people that

  his partner had done, that he wanted to tell his side of the story.” (DA at 976).

        Cunningham, Rose, and Jennings went into the interview room, and

  Cunningham read Jennings his Miranda rights. Jennings said he understood

  his rights and wished to speak. He then went through the facts of the crime

  with Cunningham and Rose. Cunningham asked if they could take a recorded

  statement, Jennings consented, and Cunningham advised Jennings of his




                                         37
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 38 of 52 PageID 1128




  Miranda rights again. In the two-and-a-half hour taped interview, Jennings

  described his history, the events leading up to the crime, and the crime itself.

  During the interview, Jennings told the officers where they could find some

  physical evidence he and Graves hid after fleeing the Cracker Barrel. Police

  later recovered that evidence. Cunningham returned to the jail on December

  11 to go over some inconsistencies and other facts with Jennings. During this

  conversation, Jennings said, “I think I could have been the killer. In my mind

  I think I could have killed them, but in my heart I don’t think I could have.”

  (TT at 738).

        Osteen moved to suppress Jennings’ statements, and the trial court held

  a suppression hearing. (DA at 154). The trial court denied the motion, finding

  that Jennings voluntarily initiated his contact with Cunningham and Rose and

  knowingly, intelligently, and voluntarily waived his right to counsel and his

  right to remain silent. At trial, the state played the recorded interview, and

  Cunningham testified about Jennings’ confession over Osteen’s objections.

  The state also introduced the physical evidence Jennings helped police recover.

        On direct appeal, Jennings argued that Detective Rose’s offer to get him

  a phone book was an inadequate response to Jennings’ invocation of his right

  to counsel, and any subsequent waiver of his Miranda rights was tainted. The

  Florida Supreme Court found that “even if Jennings invoked his right to

  counsel, he voluntarily initiated further contact with the police” and that he




                                        38
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 39 of 52 PageID 1129




  gave the statements “after voluntarily, knowingly, and intelligently waiving

  his Miranda rights.” Jennings v. State, 718 So. 2d 144, 150 (Fla. 1998). Thus,

  the statements were admissible under Edwards v. Arizona, 451 U.S. 477

  (1981).   The state court also found that Jennings’ decision to reinitiate a

  conversation with Cunningham and Rose “was motivated not by any

  misapprehension of this right or ‘taint’ of the telephone book scenario, but by

  an interceding conversation between Jennings and his mother, wherein she

  advised Jennings to talk to the police.” Jennings, 718 So. 2d at 149.

        In his petition to this Court, Jennings’ reasserts his contention that any

  waiver of his Miranda rights was not knowing, intelligent, and voluntary

  because of Detective Rose’s allegedly inadequate response when Jennings

  invoked his right to counsel. Jennings’ argument is based mainly on state

  law—the Florida Constitution provides greater protections than the federal

  Constitution. But Florida state law cannot be the basis of federal habeas relief.

  28 U.S.C. § 2254(a); Wilson v. Corcoran, 562 U.S. 1, 16 (2010). And the federal

  cases cited by Jennings’ strongly support the state court’s adjudication.

        In Edwards, the Supreme Court held that an accused, “having expressed

  his desire to deal with the police only through counsel, is not subject to further

  interrogation by the authorities until counsel has been made available to him,

  unless the accused himself initiates further communication, exchanges, or

  conversations with the police.” Edwards, 451 U.S. at 485 (emphasis added).




                                         39
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 40 of 52 PageID 1130




  Jennings does not challenge the state court’s factual finding that he voluntarily

  initiated contact with Cunningham and Rose after invoking his right to

  counsel.

        In Oregon v. Bradshaw, 462 U.S. 1039 (1983), the Supreme Court

  reaffirmed the Edwards rule and clarified that even when an accused

  reinitiates dialogue with police, the prosecution still must prove the accused

  knowingly and voluntarily waived the right to counsel and the right to remain

  silent. The Florida Supreme Court found that the prosecution met its burden,

  based on these facts:

        Upon Jennings’ reinitiation of conversation with police, he was
        again advised of his Miranda rights, including his right to have a
        lawyer appointed to represent him before questioning if he could
        not afford one. Thereafter, at the beginning of the taped interview
        when Detective Rose and Investigator Cunningham prepared to
        again advise Jennings of his Miranda rights, Jennings stated that
        he could save them the trouble because he understood his rights
        fully. Despite this, Detective Rose again advised Jennings of his
        Miranda rights, once again including his right to have a lawyer
        appointed to represent him before questioning if he could not
        afford one. The record also indicates that, before making his
        subsequent untaped statement the next day, Jennings was again
        advised of his Miranda rights and executed a written waiver.

  Jennings, 718 So. 2d at 150.      Jennings challenges none of these factual

  findings, and they are supported by the record. The state court correctly

  applied Edwards.     Jennings fails to meet his burden for habeas relief on

  Ground Four, and the Court denies it. 28 U.S.C. § 2254(d).




                                         40
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 41 of 52 PageID 1131




        E. Ground 5: Jennings’ death sentence violates the Sixth and
           Eighth Amendments and his right to due process because a
           jury did not make all necessary findings of fact

        Jennings attacks the constitutionality of his sentence and the procedure

  used to deny his successive Rule 3.851 motion in light of the Supreme Court’s

  decision in Hurst v. Florida, 136 S. Ct. 616 (2016) and its progeny. (Doc. 61 at

  112-139). Before addressing the claims, the Court provides some background.

        After the jury found Jennings guilty on all counts, the trial court

  conducted the sentencing phase of trial.          Upon conclusion, the jury

  recommended a death sentence by a vote of 10 to 2. The trial court found three

  statutory aggravating factors—commission during a robbery, avoiding arrest,

  and CCP—outweighed the mitigating circumstances and, following the jury’s

  recommendation, sentenced Jennings to death.        Jennings’ convictions and

  sentence became final in 1999, when the Supreme Court denied Jennings’

  petition for a writ of certiorari.

        In 2002, the Supreme Court cast doubt on the constitutionality of

  Florida’s capital sentencing scheme when it held Arizona’s procedure, which

  was similar in some respects to Florida’s, violated the Sixth Amendment. Ring

  v. Arizona, 536 U.S. 584 (2002). The Arizona scheme required the trial judge,

  following a jury adjudication of a defendant’s guilt for first-degree murder, to

  determine the presence or absence of aggravating and mitigating factors. The

  Arizona judge could sentence the defendant to death only if there was at least




                                        41
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 42 of 52 PageID 1132




  one aggravating factor and “no mitigating circumstances sufficiently

  substantial to call for leniency.” Id. at 593. The Court reasoned that “Arizona’s

  enumerated aggravating factors operate as ‘the functional equivalent of an

  element of a greater offense,’” so “the Sixth Amendment requires that they be

  found by a jury.” Id. at 609 (quoting Apprendi v. New Jersey, 530 U.S. 466, 494

  n.19 (2000)).

        In 2016, the Supreme Court held Florida’s capital sentencing scheme

  also violated the Sixth Amendment.          Hurst, 136 S. Ct. 616.   Despite the

  differences in Florida’s and Arizona’s schemes—namely, Florida’s requirement

  for a jury recommendation—the Court found Ring applicable. Since Florida’s

  death-penalty statute required the judge—not the jury—to decide whether any

  aggravating factors existed, it violated the Sixth Amendment. Hurst, 136 S.

  Ct. at 624. The Court overruled previous decisions Spaziano v. Florida, 468

  U.S. 447 (1984) and Hildwin v. Florida, 490 U.S. 638 (1989) “to the extent they

  allow a sentencing judge to find an aggravating circumstance, independent of

  a jury’s factfinding, that is necessary for imposition of the death penalty.” Id.

  at 624.

        On remand of Hurst v. Florida, the Florida Supreme Court went a step

  further. Along with the existence of aggravating circumstances, it held that a

  “jury must also unanimously find that the aggravating factors are sufficient for

  the imposition of death and unanimously find that the aggravating factors




                                         42
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 43 of 52 PageID 1133




  outweigh the mitigation before a sentence of death may be considered by the

  judge.” Hurst v. State, 202 So. 3d 40, 54 (Fla. 2016). The court based its

  heightened protection in part on Florida law and in part on its understanding

  that “Hurst v. Florida mandates that all the findings necessary for imposition

  of a death sentence are ‘elements’ that must be found by a jury[.]” Id. at 57.

        In 2016, the Florida Supreme Court addressed the retroactivity of Hurst

  in two separate cases: Asay v. State, 210 So. 3d 1 and Mosley v. State, 209 So.

  3d 1248. Applying Witt v. State, 387 So. 2d 922 (Fla. 1980), which provides

  more expansive retroactivity standards than the federal Teague test, the court

  decided to make the Supreme Court’s issuance of Ring the cutoff date. Thus,

  Florida courts retroactively apply Hurst only to cases in which a death sentence

  became final after June 24, 2002. Asay, 210 So. 3d at 22; Mosley, 209 So. 3d

  at 1283.

        Despite Jennings’ 1999 finality of sentence and conviction, he filed a

  successive Rule 3.851 motion, seeking relief under Hurst. After the post-

  conviction court denied Jennings’ motion, he appealed to the Florida Supreme

  Court.     The Florida Supreme Court       stayed Jennings’ appeal pending its

  decision in Hitchcock v. State, 226 So. 3d 216 (Fla. 2017). In Hitchcock, the

  Florida Supreme Court rejected constitutional arguments that Hurst should

  be applied to sentences that became final before Ring. The court then ordered

  Jennings to show cause why its reasoning in Hitchcock should not be




                                        43
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 44 of 52 PageID 1134




  dispositive in his case. Jennings’ response failed to sway the court, and it

  affirmed denial of his motion. Jennings v. State, 237 So. 3d 909 (Fla. 2018).

        The Court turns to the claims raised in in Ground Five.

        1. Jennings’ right to retroactive application of Hurst v. Florida

        Jennings argues the Florida Supreme Court’s decision to deny him relief

  under Hurst is contrary to federal law for three reasons: (1) Hurst announced

  substantive constitutional rules that must be given retroactive effect; (2)

  Florida’s limited retroactivity rule violates the Eighth Amendment because it

  ensures arbitrary and unreliable infliction of the death penalty; and (3)

  Florida’s limited retroactivity rule violates the Equal Protection Clause of the

  Fourteenth Amendment.

              i.    Retroactive effect of Hurst

        When facing questions of retroactivity in habeas cases, federal courts

  must apply the standards articulated in Teague. The first step is to determine

  when the petitioner’s conviction became final.       Knight, 936 F.3d at 1334.

  Jennings’ conviction became final when the Supreme Court denied his motion

  for a writ of certiorari on June 24, 1999. Next, if the rule at issue had not been

  announced by the final-conviction date, the Court must “’assay the legal

  landscape’ as it existed at the time and determine whether existing precedent

  compelled the rule—that is, whether the case announced a new rule or applied

  an old one.” Id. Jennings does not argue that Hurst v. Florida applied an




                                         44
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 45 of 52 PageID 1135




  existing rule. Even if he did, the Eleventh Circuit has rejected that argument

  because “Hurst was not dictated by prior precedent—and in fact explicitly

  overruled existing precedent upholding Florida’s death penalty sentencing

  scheme[.]” Id. at 1336.

        Jennings focuses on the final step of the Teague analysis—whether Hurst

  falls within one of the two exceptions to nonretroactivity. Those exceptions are

  “(1) holdings that create substantive (not procedural) rules that place ‘certain

  kinds of primary, private individual conduct beyond the power of the criminal

  law-making authority to proscribe,’ and (2) holdings that constitute ‘watershed

  rules of criminal procedure.’” Id.

        Jennings hangs his hat on the first exception, arguing that Hurst

  announced two substantive rules:

        First, the court held that the Sixth Amendment requires that a
        jury decide whether the aggravating factors have been proven
        beyond a reasonable doubt, whether they are sufficient to impose
        the death penalty, and whether they are outweighed by the
        mitigating factors…Second, the court held that the Eighth
        Amendment requires the jury’s fact-finding during the penalty
        phase to be unanimous.

  (Doc. 61 at 126-27). Jennings’ argument fails. First, he relies on Florida

  Supreme Court’s Hurst v. State decision, not the United States Supreme

  Court’s Hurst v. Florida decision. Federal habeas relief must be based on

  federal law, as established by the United States Supreme Court. Hurst v.

  Florida announced a narrower rule than Hurst v. State—the Sixth Amendment




                                        45
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 46 of 52 PageID 1136




  requires a jury, not a judge, to determine the existence of any aggravating

  factors.   The Florida Supreme Court’s broader interpretation of Hurst v.

  Florida was wrong, a mistake it recently recognized in State v. Poole, 297 So.

  3d 487 (Fla. 2020): “This Court clearly erred in Hurst v. State by requiring

  that the jury make any finding beyond the section 921.141(3)(a) eligibility

  finding of one or more statutory aggravating circumstances.” Poole, 297 So. 3d

  at 503.

        The issue for this Court is whether either of the Teague exceptions

  applies to the narrower rule announced in Hurst v. Florida. The Eleventh

  Circuit decided they do not in Knight:

        The Hurst rule does not fit within either exception. To begin,
        substantive rules include decisions that change the range of
        conduct or the class of person that the law punishes. Procedural
        rules, on the other hand, regulate only the manner of determining
        the defendant’s culpability. In considering which category the
        Hurst rule falls into, we have a head start because the Supreme
        Court has already held that Ring represented a prototypical
        procedural rule. And that makes sense: Ring changed the
        permissible procedure for sentencing in a capital case when it
        required that a jury rather than a judge find the essential facts
        necessary to impose the death penalty. Because Hurst’s holding—
        that an advisory jury’s mere recommendation is not enough to
        satisfy this procedural requirement—is an extension of the rule
        from Ring, we have no trouble concluding that Hurst also
        announced a procedural rule, and not a substantive rule.

  Knight v. Fla. Dep’t of Corr., 936 F.3d 1322, 1336-37 (11th Cir. 2019).

  Jennings, like Knight, does not contend that Hurst v. Florida fits within the

  second exception.    “Indeed, the watershed exception remains somewhat




                                           46
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 47 of 52 PageID 1137




  theoretical at this point; in the years following Teague, the Supreme Court has

  never found a rule that fits.” Id. at 1337. “In short, Hurst [v. Florida] meets

  neither exception, and therefore is not retroactive.” Id.

              ii.   Retroactivity and the Eighth Amendment

        Before addressing Jennings’ two constitutional objections to Florida’s

  retroactivity decision vis-à-vis Hurst v. Florida, the Court notes that they are

  probably not cognizable here.      States may fashion and apply their own

  retroactivity standards in state postconviction proceedings, and state

  retroactivity decisions have no significance in federal habeas cases. Id. Before

  applying any rule retroactively, this Court must perform a threshold Teague

  analysis. Id. Thus, this Court cannot grant Jennings any relief under Hurst

  v. Florida without ignoring the binding precedent set out in Knight.

        Jennings raises three Eighth Amendment arguments. His first is an

  attack on a fundamental aspect of retroactivity. Jennings contends that by

  setting a cutoff date for the retroactivity of Hurst v. Florida and Hurst v.

  State—permitting Hurst relief only to inmates whose death sentences were

  final before June 24, 2002—the Florida Supreme Court ensured arbitrary

  infliction of the death penalty. Jennings provides no Supreme Court precedent

  suggesting that state retroactivity decisions cannot hinge on the date a

  conviction becomes final. Indeed, the Teague test does just that: “Unless they

  fall within an exception to the general rule, new constitutional rules of criminal




                                         47
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 48 of 52 PageID 1138




  procedure will not be applicable to those cases which have become final before

  the new rules are announced.” Teague, 489 U.S. at 310.

          Jennings next argument has nothing to do with the retroactivity of Hurst

  v. Florida. Rather, it springs from a rule adopted by the Florida Supreme

  Court in Hurst v. State: “the penalty phase jury must be unanimous in making

  the critical findings and recommendation that are necessary before a sentence

  of death may be considered by the judge or imposed.” Hurst, 202 So. 3d at 59.

  The Florida Supreme Court recognized it was adopting a rule that required

  “more protection…than that mandated by the federal Constitution[,]” and it

  explicitly derived the rule from “the Florida Constitution and Florida’s long

  history of requiring jury unanimity in finding all the elements of the offense to

  be proven[.]” Id. at 54-57. Based on state law supplemented by snippets of

  Supreme Court dicta, Jennings argues his death sentence violates the Eighth

  Amendment because it flowed from a non-unanimous death recommendation.

  The argument fails because Jennings identifies no misapplication of federal

  law. What is more, the jury did unanimously find one aggravating factor when

  it convicted Jennings of robbery. See Fla. Stat. § 921.141(6)(d).

          Jennings’ third Eighth Amendment argument has even less to do with

  Hurst v. Florida. He raises a Caldwell5 challenge based on the trial court’s




  5   Caldwell v. Mississippi, 472 U.S. 320, 328-29 (1985).



                                          48
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 49 of 52 PageID 1139




  instruction to the jury “that its penalty phase verdict was merely advisory and

  only needed to be returned by a majority vote.” (Doc. 61 at 134). The Supreme

  Court explained the reach of Caldwell in Romano v. Oklahoma:

        [W]e have since read Caldwell as relevant only to certain types of
        comment—those that mislead the jury as to its role in the
        sentencing process in a way that allows the jury to feel less
        responsible than it should for the sentencing decision. Thus, to
        establish a Caldwell violation, a defendant necessarily must show
        that the remarks to the jury improperly described the role assigned
        to the jury by local law.

  512 U.S. 1, 9 (1994) (cleaned up). Jennings identifies no part of the trial court’s

  instructions to the jury that mischaracterized the jury’s role in sentencing, and

  after thorough review, the Court finds none. Jennings’ Caldwell challenge

  lacks merit. See Davis v. Singletary, 119 F.3d 1471, 1482 (11th Cir. 1997) (“[I]t

  is clear that references to and descriptions of the jury’s sentencing verdict as

  an advisory one, as a recommendation to the judge, and of the judge as the

  final sentencing authority are not error under Caldwell…because they

  accurately characterize the jury’s and judge’s sentencing roles under Florida

  law.”).

              iii.   Retroactivity and the Fourteenth Amendment

        Finally, Jennings argues that Florida’s retroactivity rule violates the

  Equal Protection Clause: “Florida’s decision to apply the Hurst decisions only

  to the ‘post-Ring’ group of death row inmates results in the unequal treatment

  of prisoners who were all sentenced to death under the same unconstitutional




                                          49
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 50 of 52 PageID 1140




  scheme.” (Doc. 61 at 136). This argument is merely a restatement of his

  Eighth Amendment argument, and it fails for the same reasons. The Supreme

  Court not only approves of but mandates a retroactivity rule that hinges on

  when sentences became final. Teague, supra.

        To establish an equal-protection violation, Jennings “must prove

  purposeful, intentional discrimination—and to do that, he must prove that the

  governmental decisionmaker acted as it did ‘because of, and not merely in spite

  of, its effects on an identifiable group.’” Morrissey v. United States, 871 F.3d

  1260, 1171 (11th Cir. 2017) (quoting Pers. Adm’r of Mass. v. Feeney, 442 U.S.

  256, 279 (1979)). Jennings fails to allege—much less prove—an unlawful

  intent. The Florida Supreme Court explained the reason for the rule in Mosley

  v. State, 209 So. 3d 1248, 1281 (Fla. 2016); it believed “that Florida’s capital

  sentencing statute was unconstitutional from the time that the United States

  Supreme Court decided Ring.”

        Thus, Jennings has not demonstrated his sentence violates the Equal

  Protection Clause of the Fourteenth Amendment.

        2. Florida Supreme Court’s procedure on appeal of Jennings successive
           Rule 3.851 motion

        Jennings contends that by ordering him to brief the applicability of

  Hitchcock to his case, and by affirming the denial of his successive Rule 3.851

  motion without full briefing, the Florida Supreme Court violated his Eighth




                                        50
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 51 of 52 PageID 1141




  Amendment and Fourteenth Amendment rights to due process. Jennings’

  argument fails for two reasons. First, the Florida Supreme Court’s procedure

  did not harm Jennings because he is not entitled to retroactive application of

  Hurst v. Florida. Second, an alleged defect in a state collateral proceeding

  cannot be the basis for federal habeas relief because it does not undermine the

  legality of the conviction itself. Holsey v. Thompson, 462 F. App’x 915, 917

  (11th Cir. 2012).

        Having reviewed each of the subparts of Ground Five, the Court finds

  Jennings has not demonstrated that the state court’s rejection was contrary to

  clearly established federal law or based upon an unreasonable determination

  of the facts. Ground Five is denied in its entirety. 28 U.S.C. § 2254(d).

              DENIAL OF CERTIFICATE OF APPEALABILITY

        A prisoner seeking a writ of habeas corpus has no absolute entitlement

  to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

  a district court must first issue a certificate of appealability (COA). “A [COA]

  may issue…only if the applicant has made a substantial showing of the denial

  of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

  petitioner must demonstrate that “reasonable jurists would find the district

  court's assessment of the constitutional claims debatable or wrong,” Tennard

  v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,

  484 (2000)), or that “the issues presented were adequate to deserve




                                          51
Case 2:13-cv-00751-SPC-MRM Document 69 Filed 12/01/20 Page 52 of 52 PageID 1142




  encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

  36 (2003) (citations omitted). Jennings has not made the requisite showing

  here and may not have a certificate of appealability on any ground of his

  Petition.

        Accordingly, it is now

        ORDERED:

        (1) Petitioner Brandy Bain Jennings’ Amended Petition for Writ of

              Habeas Corpus by a Person in State Custody (Doc. 61) is DENIED.

        (2) Petitioner is DENIED a certificate of appealability.

        (3) The Clerk of the Court is ORDERED to terminate any pending

              motions, enter judgment, and close this case.

        DONE and ORDERED in Fort Myers, Florida on December 1, 2020.




  Copies: All Parties of Record




                                          52
